Per Curiam,
Plaintiff, sixty-five years of age, a miner in defendant’s employ, presented his petition to the Workmen’s Compensation Board for compensation, alleging having received injury Avhile Avorking at his regular employment at defendant’s colliery. The board dismissed his petition and the Court of Common Pleas of Schuylkill County affirmed its action. Claimant appealed.
The testimony upon which the board based its conclusion is, in substance, that on August 26, 1918, claimant, while employed at defendant’s colliery breaking rock, his usual work, was noticed by his fellow workmen “to cease work, rest on the frame of the coal chute, and move his hand and leg up and down,” that at the time his body was shaking and he would have fallen to the floor except for the support given him by others. He was sent to his home in an ambulance and at once attended by a physician who found him unconscious and paralyzed on the right side, the result of cerebral apoplexy. Other medical testimony, in addition to that of the doctor first called, was to the effect that claimant was afflicted with an enlarged heart and also arteriosclerosis, which caused his arteries to degenerate and become weakened. They, however, did not say the apoplexy from which he was suffering was brought on by the work in which he was engaged. From this testimony the board found “that at the time of the cerebral hemorrhage and the consequent apoplexy the claimant was performing the kind *17of work he had been engaged in off and on during the entire day; that there was no unusual happening in the course of his work, nor marks nor evidence of external violence to his person, nor was there shown any sudden unlooked for occurrence in the course of his work calling for any extra exertion or strain other than that required by his usual and ordinary laboiCfor the day and that what happened to him was not an accident within the meaning of the Compensation Act of 1915.” The evidence referred to being competent and ample to support the findings of fact indicated, we must accept them as final and conclusive and sustain the action of the board in dismissing claimant’s petition.
The order of the board is affirmed and the appeal dismissed.